Citation Nr: 1232649	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a lung disability other than bronchial asthma, to include as secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from July 1979 to January 1985, July 1991 to December 1991, December 1995 to September 1996, and from October 2002 to April 2003.  He had a period of active duty for training (ACDUTRA) from June 3 to June 17, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.  In that decision, the RO denied entitlement to service connection for a sinus condition and denied the Veteran's petition to reopen the claim for service connection for PTSD as new and material evidence had not been submitted.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

In his February 2006 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  This hearing was scheduled for November 2009, but the Veteran failed to appear.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2011).

In April 2006, the RO granted service connection for bronchial asthma.  In his February 2006 VA Form 9, the Veteran indicated that he still wished to appeal the issue of entitlement to service connection for a "lung disability" beyond this condition.  The Veteran's representative has continued to provide arguments concerning entitlement to service connection for a lung disability, and the issue has been certified to the Board.  Therefore, the issue of entitlement to service connection for a lung disability other than bronchial asthma remains before the Board.

This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  It is now returned to the Board.  The agency of original jurisdiction (AOJ) substantially complied with the February 2011 remand orders as they relate to the issues being adjudicated in this decision, and no 
further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues on appeal had previously included entitlement to service connection for chronic sinusitis with rhinitis.  However, during the pendency of this appeal, by rating action dated in August 2011, the Veteran's claim was granted. As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board. 

In correspondence dated in July 2010, the Veteran appears to raise the issue of service connection for a gastric disorder, traumatic brain injury, a bilateral hand disorder, and a right foot disorder.  In correspondence dated in May 2011, the Veteran reiterated his claim of service connection for a gastric disorder, and also raised the issue of service connection for a liver disorder.  Additionally, in its June 2010 Remand, the Board referred the issue of entitlement to dental services which had been raised by the record.  As of this dated, the foregoing issues have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for an acquired psychiatric disorder, to include PTSD on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in November 1992.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  By rating action dated in November 1994, the RO determined that new and material evidence had not been received to reopen the claim of service connection for PTSD.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

3.  Evidence received since the November 1994 RO decision that determined new and material evidence had not been received to reopen the claim of service connection for PTSD, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Chronic asthmatic bronchitis had its onset during the Veteran's active service .


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that determined new and material evidence had not been received to reopen the claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  Additional evidence received since the November 1994 rating decision that determined new and material evidence had not been received to reopen the claim of service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for asthmatic bronchitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303  (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as psychoses, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946 by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305  (1992).

The Veteran asserts that he currently has a psychiatric disorder, to include PTSD,  that is manifested as a result of his period of active service.  Because the Veteran did not submit a notice of disagreement to the November 1992 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  Thereafter, because the Veteran did not submit a notice of disagreement to the July 1994 rating decision that determined new and material evidence had not been received to reopen the claim of service connection for PTSD, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In a decision of the RO dated in November 1992, the Veteran's claim of entitlement to service connection for PTSD was denied.  At the time of this decision, the evidence of record included his service treatment records.  A report of medical examination dated in October 1984 had shown that psychiatric clinical evaluation was abnormal.  The examiner had noted that the Veteran may have had depression or anxiety reaction.  In the associated report of medical history, also dated in October 1984, the Veteran had indicated that he had experienced depression or excessive worry.

A chronological record of medical care dated in October 1984 shows that the Veteran had reported a suicidal gesture, personal and career stresses, depressed affect, anhedonia, and sleep disturbance.  He was assessed with possible depression, anxiety reaction.

A report of medical history dated in November 1991 had shown that the Veteran indicated he had experienced nervous trouble of any sort.

A VA PTSD examination report dated in May 1992 had shown that the Veteran was diagnosed with adjustment disorder with depressed mood.  It was indicated that this had improved and was in partial remission.

Service connection was denied in November 1992 as the Veteran had not shown that he had a diagnosis of PTSD or of an acquired psychiatric disorder.  The Veteran did not submit a notice of disagreement within one year of the November 1992 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In correspondence dated in July 1994, the Veteran requested that his claim for service connection for a psychiatric disorder, to include PTSD, be reopened.  In support of his claim, he submitted additional copies of service treatment records, as well as a copy of a March 1993 Persian Gulf Registry examination report which showed that he was experiencing anxiety.

The prior denial of service connection was continued by the RO in November 1994.  The RO determined that the additional evidence of record had not shown a diagnosis of PTSD, and there was no evidence of record to show that the Veteran had experienced a stressful event or events.  The Veteran did not submit a notice of disagreement within one year of the November 1994 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d at 1362.

In correspondence dated in June 2003, the Veteran requested that his claim for service connection for a psychiatric disorder be reopened.  The Board notes that in its June 2010 Remand, it was determined that although the Veteran's June 2003 claim for service connection for a nervous condition had only been adjudicated as a petition to reopen the previously denied claim for service connection for PTSD, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim was re-characterized as a claim of service connection for a psychiatric disability, to include PTSD.

In support of his claim, in November 2010, the Veteran's claims file was supplemented with progress notes from the Kansas City Vet Center dated from December 1991 to November 1995 showing that the Veteran had been experiencing depression, anger, crying spells, and stress.

Additionally, VA outpatient treatment records dated from July 2010 to October 2010 show that the Veteran was being treated for symptoms associated with a diagnosis of PTSD.

The newly received evidence documents that the Veteran was being treated for various symptoms associated with a psychiatric disorder between his second and third periods of active service, and that he has a current diagnosis of PTSD.  This evidence pertains to an element of the claim that was previously found to be lacking.

The new evidence when considered with the old would trigger VA's duty to provide an examination.  The record contains competent current diagnoses, and the reports of symptoms in service and continuing since, suggest that the claimed disability may be related to service.  Hence, it raises a reasonable possibility of substantiating the claim.  Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a psychiatric disorder, to PTSD.  Therefore, the claim is reopened.

Lung Disability Other than Bronchial Asthma

The Veteran asserts that he has a current lung disability that is manifested as a result of his active service.

A review of the Veteran's service treatment records reveals that he was treated intermittently for symptoms associated with bronchial asthma and upper respiratory infections during service.  An April 2003 service treatment record reveals that the Veteran had an asthma attack due to an upper respiratory infection while serving in Kosovo and was diagnosed as having suspected asthmoid bronchitis.

A private medical record from Dr. J. G. E., dated in April 2003 shows that the Veteran had a diagnosis of hyperreagible bronchial system/bronchial asthma. 

A private medical record from Dr. M. G., dated in May 2003 shows that the Veteran had a diagnosis of suspected asthmoid bronchitis.

An October 2003 allergy consultation report from Landstuhl indicates that the Veteran has been diagnosed as having possible reactive airways dysfunction syndrome.

A VA respiratory examination report dated in July 2010 shows that the Veteran reported the onset of bronchial asthma while serving in Kosovo.  He added that he had been stationed near local trash fires which had produced a lot of smoke that he had to run through during physical training.  Since then, he has had to use inhalers, and has experienced bronchitis approximately twice yearly.  He noted that some of the episodes have required visits to the emergency room because of shortness of breath.  He currently experiences asthma symptoms three times per month despite the use of regular medication.  The diagnosis was chronic asthmatic bronchitis, with associated reactive airway disease.  The examiner concluded that it was as likely as not that the Veteran's chronic asthmatic bronchitis had its onset in service.  The examiner explained that it was not well known why some people with asthma go on to develop chronic asthmatic bronchitis.  Exposure to environmental toxins appears to play a role, and respiratory irritants in the Kosovo trash fires could have been the precipitant.  Wheezing, shortness of breath, recurrent infections, and cough all appear as symptoms of chronic asthmatic bronchitis.  While these also occur in those with simple asthma, those with chronic asthmatic bronchitis tend to have increased severity and frequency of these complaints.  In addition to treatment of the asthmatic condition itself, a number of complications may arise that require hospitalization.  These include serious infectious complications such as acute bronchitis, pneumonia, or sinusitis.  The examiner concluded that this, indeed, seemed to be this Veteran's case.

The Board finds probative the July 2010 opinion of the VA examiner as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, there is no competent medical evidence of record to rebut the opinion in support of the Veteran's claim or otherwise diminish its probative weight.
  
In light of the foregoing, the Board finds that service connection for chronic asthmatic bronchitis is warranted.  Accordingly, resolving reasonable doubt in the Veteran's favor; the claim is granted.

In this regard, it is important for the Veteran to understand that at no point did the RO, in the past, attempt to distinguish between the Veteran's service connected 
bronchial asthma and his now service connected asthmatic bronchitis.  Therefore, it is unlikely that service connection for this disability will provide the basis to give the Veteran more compensation for his service connected respiratory disability, which now includes both bronchial asthma and asthmatic bronchitis.  This issue is not before the Board at this time.  

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  

In this decision, the Board reopens the Veteran's claim for service connection for PTSD, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also grants service connection for asthmatic bronchitis.  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 
ORDER

New and material evidence having been presented, the claim of service connection 
for a psychiatric disorder, to include PTSD, is reopened, and to this extent only the appeal is granted.

Service connection for chronic asthmatic bronchitis is granted.


REMAND

The Board's finding that the evidence is new and material to reopen the claim of service connection for a psychiatric disorder, to include PTSD, entails a finding that the evidence triggers VA's duty to provide an examination.  In light of the foregoing, additional development is warranted in this case.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his psychiatric disorder, to include PTSD, shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for his psychiatric disorder, to include PTSD, that are not yet of record.  All records obtained shall be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination with a VA psychiatrist to determine the nature and etiology of any current psychiatric disorder, to include PTSD, found on examination.  The claims file and a copy of this Remand must be reviewed by the examiner, and that review should be indicated in the examination report.

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

The VA examiner's opinion must specifically address the following: 

(a)  Diagnose all current psychiatric disabilities. 

(b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV). 

(c)  If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d)  If a diagnosis of PTSD is warranted, state whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(e)  If a diagnosis of PTSD is not appropriate, discuss whether it is at least as likely as not that any other currently diagnosed psychiatric disorder, to include an anxiety disorder or depression was caused or aggravated by any of the Veteran's periods of active service, or had its onset during such service.  

In so doing, the examiner should take into account the October 1984 assessment of possible depression and anxiety reaction, the November 1991 indication of nervous trouble of any sort, as well as the Veteran's reported service stressors. 

A complete rationale for all opinions expressed must be provided. 

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


